Exhibit 10.1


Execution Copy




EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is dated as of April 17, 2006, by and
between Cendant Travel Distribution Services Group, Inc., a Delaware corporation
(the "Company") and Jeff Clarke (the "Executive").


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


SECTION I
EMPLOYMENT; POSITION AND RESPONSIBILITIES


The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment and upon the terms and
conditions provided in this Agreement. The Executive shall serve as President
and Chief Executive Officer of the Company from May 1, 2006 (the “Effective
Date”), through the third anniversary of such date, subject to earlier
termination as provided herein (the “Period of Employment”). During the Period
of Employment, the Executive shall report to, and be subject to the direction
of, the Board of Directors of the Company (the "Board"); provided, however, that
until the Company is no longer a wholly owned direct or indirect subsidiary of
Cendant Corporation, the Executive will report to the Chief Executive Officer of
Cendant Corporation (the “Cendant CEO”). The Executive shall perform such duties
and exercise such supervision with regard to the business of the Company as are
associated with his position, as well as such additional duties as may be
prescribed from time to time by the Board (or, for so long as the Company is a
wholly owned direct or indirect subsidiary of Cendant Corporation, the Cendant
CEO). The Executive shall, during the Period of Employment, devote substantially
all of his time and attention during normal business hours to the performance of
services for the Company. The Executive shall maintain a primary office and
conduct his business primarily in Parsippany, New Jersey (the “Business
Office”), except for normal and reasonable business travel in connection with
his duties hereunder.


Effective as of the Effective Date, the Executive will become a member of the
Board. Thereafter, during the Period of Employment, the Company will use
 

--------------------------------------------------------------------------------


 
its reasonable best efforts, subject to fiduciary obligations of the Board, to
nominate and have the Executive reelected to the Board. Following the
termination of the Executive’s employment for any reason, the Executive will
resign from the Board effective as of the effective date of such termination.


SECTION II
COMPENSATION AND BENEFITS


For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive shall be compensated as follows:


(a) Base Salary

   

The Company shall initially pay the Executive a fixed base salary ("Base
Salary") of not less than $1,000,000, per annum, and thereafter the Executive
shall be eligible to receive annual increases as the Board deems appropriate, in
accordance with the Company’s customary procedures regarding salaries of senior
officers. Base Salary shall be payable according to the customary payroll
practices of the Company, but in no event less frequently than once each month.


(b) Annual Incentive Awards


The Executive will be eligible to receive an annual incentive compensation award
in respect of each fiscal year of the Company during the Period of Employment,
commencing with 2006, with a target payment equal to 150% of earned base salary
during each such fiscal year, subject to the terms and conditions (including
performance targets) relating to the annual bonus plan covering employees of the
Company, and further subject to such performance goals, criteria or targets
reasonably determined by the Company in its sole discretion in respect of each
such fiscal year (each such annual bonus, an "Incentive Compensation Award”).
The performance goals, criteria and targets applicable to the Executive may
reasonably differ from those applicable to other senior executives of the
Company and its subsidiaries (based on differences in responsibility levels,
business unit goals or reasonable performance expectations) but shall, in the
aggregate, present an opportunity for achieving the performance goals, criteria
and targets required for award payments that is reasonably comparable to the
opportunity presented for other senior executives. As the Incentive Compensation
Award is subject to the attainment of performance criteria, it may be paid, to
the extent earned or not earned, at below target levels, and above target levels
(with a maximum of 200% of the above referenced target level). Notwithstanding
the foregoing, the Executive’s Incentive Compensation Award for fiscal year 2006
 

--------------------------------------------------------------------------------


 
will equal the total amount of Base Salary earned by Executive during calendar
year 2006 multiplied by 150%, and such amount will not be subject to the
attainment of any performance targets.


(c) Long-Term Incentive Awards
(1) Initial Grant. The Executive is hereby awarded, effective as of the
Effective Date, a long-term incentive award with a grant date value equal to $3
million (the "Initial Grant"). As of the date upon which the common stock of the
Company becomes publicly traded, such award will be converted to restricted
stock units relating to common stock of the Company and/or, at the election of
the Executive, with respect to up to 50% of the grant value, stock options to
purchase Company common stock with a per share purchase price equal to the fair
market value of Company common stock as of the date of such conversion. The
number of restricted stock units granted will equal the value of the award
attributable to restricted stock units, divided by the opening price of the
Company’s common stock on its first day of trading on a public stock exchange.
The number of stock options granted will equal the value of the award
attributable to stock options, divided by the Black-Scholes value per option (as
determined by the Company). In the event of a sale of the business operations of
the Company to one or more third party purchasers (the “Purchaser”), whether by
sale of stock (other than through a sale of stock in an initial public
offering), transfer of assets, merger or other means (a “Sale”), such award will
be converted into (A) equity interests in, or equity-based compensation awards
payable from, the Company or the Purchaser (or the successor to the business
operations of the Company) having terms, to the extent reasonably possible,
similar to the terms of such awards that would have existed if the Company was
publicly traded as set forth above, including the form of equity, the ability of
the Executive to receive up to 50% of the grant value in stock options or stock
appreciation rights, a grant value determined by an independent appraisal
reasonably satisfactory to the Executive of at least $3 million, vesting as
described in the following sentence and liquidity rights in respect of such
equity interests or equity-based compensation no less favorable than liquidity
rights typically associated with equity awards granted by publicly traded
companies to senior executives and/or (B), to the extent conversion on such
terms is not reasonably possible, a restricted cash award payable in three equal
installments on the first three anniversaries of the Effective Date. The Initial
Grant shall vest in three equal installments on each of the first three
anniversaries of the Effective Date and shall be subject to the terms and
conditions of the applicable stock plan of the Company under which such grant is
made. The terms and conditions applicable to the Executive may reasonably differ
from those applicable to other senior executives of the Company and its
subsidiaries (based on differences in responsibility levels, business unit goals
or reasonable performance expectations) but shall, in the aggregate, present an
opportunity for achieving the targeted
 

--------------------------------------------------------------------------------


 
award payments reasonably comparable to the opportunity presented for other
senior executives.
 
(2) Future Long-Term Incentives. Beginning in 2007 and in each calendar year
during the period of Employment thereafter, the Executive will be eligible to
receive a long-term incentive award with a grant date value equal to $3 million
(“Annual Grant”), in such form and subject to such terms and conditions as
determined by the Compensation Committee of the Board (the “Committee”) in its
sole discretion. The terms and conditions applicable to the Executive may
reasonably differ from those applicable to other senior executives of the
Company and its subsidiaries (based on differences in responsibility levels,
business unit goals or reasonable performance expectations) but shall, in the
aggregate, present an opportunity for achieving the targeted award payments
reasonably comparable to the opportunity presented for other senior executives.


(3) Vested Replacement Grant. The Executive is hereby awarded, effective as of
the Effective Date, a long-term incentive award with a grant date value equal to
$3.0 million (the "Vested Replacement Grant"); provided, that, if the Company
has not become publicly traded as of the first anniversary of the Effective Date
or if the Company consummates a Sale prior to the first anniversary of the
Effective Date (the occurrence of either of which is referred to herein as an
“Alternative Event”), in lieu of the Vested Replacement Grant, the Company shall
pay the Executive $3.0 million in cash at the earlier of such first anniversary
or the consummation of the Sale. Unless there is an Alternative Event, as of the
date upon which the common stock of the Company becomes publicly traded, such
award will be converted to stock options to purchase Company common stock with a
per share purchase price equal to the fair market value of Company common stock
as of the date of such conversion. The number of stock options granted will
equal the value of the award attributable to stock options, divided by the
Black-Scholes value per option (as determined by the Company). The Vested
Replacement Grant shall be fully vested as of the date of grant, and shall
expire as set forth on Schedule A hereto.


(4) Unvested Replacement Option Grant. The Executive is hereby awarded,
effective as of the Effective Date, a long-term incentive award with a grant
date value equal to $2.1 million (the "Unvested Replacement Option Grant");
provided, that, if there is an Alternative Event, in lieu of the Unvested
Replacement Grant, the Company shall grant the Executive a restricted cash award
with a value of $2.1 million. Unless there is an Alternative Event, as of the
date upon which the common stock of the Company becomes publicly traded, such
award will be converted to restricted stock units relating to common stock of
the Company with respect to 50% of such value, and stock options to purchase
Company common stock with a per share purchase price equal to the fair market
 

--------------------------------------------------------------------------------


 
value of Company common stock as of the date of conversion with respect to the
remaining 50% of such value. The number of restricted stock units granted will
equal the value of the award attributable to restricted stock units, divided by
the opening price of the Company’s common stock on its first day of trading on a
public stock exchange. The number of stock options granted will equal the value
of the award attributable to stock options, divided by the Black-Scholes value
per option (as determined by the Company). The Unvested Replacement Option Grant
(or, in the event of the Alternative Event, the restricted cash award) shall
vest, and expire, as set forth on Schedule B hereto.


(5) Unvested Replacement RSU Grant. The Executive is hereby awarded, effective
as of the Effective Date, a long-term incentive award with a grant date value
equal to $2.7 million (the “Unvested Replacement RSU Grant”); provided, that, if
there is an Alternative Event, in lieu of the Unvested Replacement RSU Grant,
the Company shall grant the Executive a restricted cash award with a value of
$2.7 million. Unless there is an Alternative Event, as of the date upon which
the common stock of the Company becomes publicly traded, such award will be
converted to restricted stock units relating to common stock of the Company. The
number of restricted stock units granted will equal the value of the award
attributable to restricted stock units, divided by the opening price of the
Company’s common stock on its first day of trading on a public stock exchange.
The Unvested Replacement RSU Grant (or, in the event of the Alternative Event,
the restricted cash award) shall vest as set forth on Schedule C hereto.


(d) Sign-On Bonus


By no later than June 30, 2006, the Company will pay the Executive a sign-on
bonus equal to $1.5 million.


(e) Additional Benefits


The Executive shall be entitled to participate in all other compensation and
employee benefit plans or programs and receive all benefits and perquisites for
which salaried employees of the Company generally are eligible under any plan or
program now in effect, or later established by the Company, on the same basis as
similarly situated senior executives of the Company with comparable duties and
responsibilities. The Executive shall participate to the extent permissible
under the terms and provisions of such plans or programs, and in accordance with
the terms of such plans and programs.

--------------------------------------------------------------------------------




SECTION III
BUSINESS EXPENSES


The Company shall reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement. The Executive shall comply with
such limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and shall promptly provide all
appropriate and requested documentation in connection with such expenses.


SECTION IV
DEATH AND DISABILITY


The Period of Employment shall end upon the Executive's death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, "Disability" shall
have the meaning set forth in Section 409A ("Code Section 409A") of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder. The Company's obligation to make payments to the Executive under
this Agreement shall cease as of such date of termination except for (1) Base
Salary and any Incentive Compensation Awards earned but unpaid as of the date of
such termination, and, (2) a pro-rata portion of any Incentive Compensation
Award to which the Executive would have been entitled had he continued in
employment until the end of the period for which such award would have been
earned (such pro-rata portion to be determined by multiplying (i) the ratio of
the days of employment during such period to the total days in such period by
(ii) the actual award which would have been earned based upon actual Company
performance determined after the completion of such period). In the event of
termination of the Period of Employment by reason of death or Disability, all
long-term equity awards (including, without limitation, restricted stock units
and stock options, and other equity-based compensation awards) then outstanding
shall become immediately vested and, with respect to any stock options or stock
appreciation rights, notwithstanding any term or provision to the contrary, any
outstanding options or stock appreciation rights shall remain exercisable until
the first to occur of the third (3rd) anniversary of the Executive’s termination
of employment and the original expiration date of such option or stock
appreciation right.



--------------------------------------------------------------------------------




SECTION V
EFFECT OF TERMINATION OF EMPLOYMENT


(a) Without Cause Termination and Constructive Discharge. If the Executive's
employment terminates during the Period of Employment due to either a Without
Cause Termi-nation or a Constructive Discharge (each as defined below), then
either:



 
(1) if such termination occurs prior to the long-term incentive awards granted
pursuant to Section II of this Agreement being converted into an equity award of
either a publicly traded company or a private company following a sale of the
Company (or, in the case of a Sale, into restricted cash awards permitted under
such Section II), then: (i) the Company shall pay the Executive (or his
surviving spouse, estate or personal representative, as applicable), in
accordance with paragraph (d) below, an amount equal to 299% multiplied by the
sum of (A) the Executive’s then current Base Salary, plus (B) the Executive’s
then current target Incentive Compensation Award and (ii) in lieu of being
granted any of the equity incentive awards described in Section II above, the
Executive will receive a cash payment equal to the grant date value of such
awards; or




 
(2) if such termination occurs following the conversion of the long-term
incentive awards granted pursuant to Section II of this Agreement into an equity
award of either a publicly traded company or a private company following the
sale of the Company (or, in the case of a Sale, into restricted cash awards
permitted under such Section II), then: (i) the Company shall pay the Executive
(or his surviving spouse, estate or personal representative, as applicable), in
accordance with paragraph (d) below, an amount equal to 299% multiplied by the
sum of (A) the Executive’s then current Base Salary, plus (B) the Executive’s
then current target Incentive Compensation Award and (ii) all restricted stock
units, restricted cash awards, stock options, and other equity-based
compensation awards granted pursuant to Section II of this Agreement will become
fully and immediately vested, and all stock options and stock appreciation
rights will remain exercisable until the first to occur of the third anniversary
of the Executive’s termination of employment and the original expiration date of
such option or stock appreciation right.



(b) Termination for Cause; Resignation. If the Executive's employment terminates
due to a Termination for Cause or a Resignation, Base Salary and any Incentive
Compensation Awards earned but unpaid as of the date of such termination shall
be paid to the Executive. Except as provided in this paragraph, the Company
shall have no further obligations to the Executive hereunder.



--------------------------------------------------------------------------------


 
(c) For purposes of this Agreement, the following terms have the following
meanings:


i. "Termination for Cause" means (a) the Executive’s willful failure to
substantially perform his duties as an employee of the Company or any subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness), (b) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or any subsidiary, (c) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal), (d)
the Executive’s gross negligence in the performance of his duties, (e) the
Executive purposefully or knowingly makes (or has been found to have made) a
false certification to the Company pertaining to its financial statements, (f)
any investigation, litigation or other proceeding relating to the affairs of one
or more of the Public Corporations (as defined in Section XVIII hereof)
materially interferes over an extended period of time with the Executive’s
performance of his duties and responsibilities as contemplated by this Agreement
and the Executive fails or is unable to eliminate such material interference
within 15 days of receipt of notice from the Board alleging its existence, or
(g) by reason of any court or administrative order, arbitration award or other
ruling, the Executive’s ability to fully perform his duties as Chief Executive
Officer or as a member of the Board is materially impaired. In the event that
the Company asserts that grounds exist for Termination for Cause, unless such
grounds are egregious and have caused the Company plain material harm, the
Company shall so notify the Executive and within no less than 5 days, nor more
than 15 days, afford the Executive a hearing before the Board or, if the Company
is publicly traded, a committee consisting of the independent directors of the
Board, at the Board’s option, regarding any disputed facts. The Board or the
committee of the Board, as the case may be, shall make a determination regarding
the existence of Cause upon completion of any such hearing; provided, however,
that any determination that Cause exists shall require an affirmative resolution
of the Board of Directors of the Company or the designated committee of the
Board acted upon in accordance with applicable Company By-laws and, if the
Company is publicly traded, concurred in by at least a majority of the
independent directors (if any) of the Board. Notwithstanding the foregoing, the
Company shall be entitled to immediately and unilaterally restrict or suspend
the Executive’s duties pending determination of the existence of Cause.


ii. "Constructive Discharge" means (a) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation a
reduction to the Base Salary, as increased from time to time, or a reduction to
the value of Incentive Compensation Award or Annual Grant
 

--------------------------------------------------------------------------------


 
opportunity), (b) the failure to nominate the Executive for membership on the
Board, (c) a failure of the Executive to be elected or re-elected to membership
on the Board resulting from the failure of Cendant (as long as Cendant controls
the Company) or any Purchaser (as long as such Purchaser controls the Company)
to vote shares (other than with respect to shares acquired in a public offering)
entitled to vote for the election of directors of the Company held by them in
favor of election of the Executive as a member of the Board, (d) the failure of
any successor to the business operations of the Company to assume the
obligations of the Company under this Agreement, (e) the Business Office is
relocated to any location which is more than 30 miles from the city limits of
Parsippany, New Jersey, (f) a material diminution to the Executive’s duties and
responsibilities and (g) if by the first anniversary of the Effective Date,
either (1) the Company has not yet become a publicly traded company or (2)
Cendant has not yet sold substantially all of the stock or assets of the Company
to a Purchaser. The Executive shall provide the Company a written notice which
describes the circumstances being relied on for the termination with respect to
this Agreement within thirty (30) days after an event giving rise to such
notice. The Company shall have thirty (30) days after receipt of such notice to
remedy the situation prior to the termination for Constructive Discharge.


iii. "Without Cause Termination" or “Terminated Without Cause” means termination
of the Executive's employment by the Company other than due to death,
dis-ability, or Termination for Cause. The Company shall provide written notice
to the Executive at least 15 days in advance of the effective date of any such
termination; provided that, the Company shall be entitled to immediately and
unilaterally restrict or suspend the Executive’s duties during such notice
period.


iv. “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge. The Executive
shall provide written notice to the Company at least 15 days in advance of the
effective date of any such termination.


(d) Conditions to Payment and Acceleration. All payments due to the Executive
under this Section V shall be made as soon as practicable, but in no event
earlier than the date permitted under Section 409A of the Code, to the extent
such payment is subject to Section 409A of the Code; provided, however, that
such payments shall be subject to, and contingent upon, the execution by the
Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company and
consistent with the otherwise applicable terms of this Agreement as may be
necessary to effect a complete and valid release of any claims of the Executive
against the Company and its affiliates (excluding indemnification rights under
Section VII and payment rights under Section VIII hereof and excluding vested
 

--------------------------------------------------------------------------------


 
rights under employee benefit plans or programs and post-employment rights
relating to outstanding equity or equity-based awards). The payments due to the
Executive under this Section V shall be in lieu of any other severance benefits
otherwise payable to the Executive under any severance plan of the Company or
its affiliates.


SECTION VI
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT


(a) The Executive shall, with reasonable notice during or after the Period of
Employment, furnish such information pertaining to the Company and its
affiliates as may be in his possession and fully cooperate with the Company and
its affiliates as may be requested in connection with any claims or legal action
in which the Company or any of its affiliates is or may become a party. After
the Period of Employment, Company agrees to reimburse the Executive for any
reasonable out-of-pocket expenses incurred by Executive by reason of such
cooperation, including any loss of salary, and the Company shall make reasonable
efforts to minimize interruption of the Executive’s life in connection with his
cooperation in such matters as provided for in this paragraph.


(b) The Executive recognizes and acknowledges that all information pertaining to
the affairs; business; results of operations; accounting methods, practices and
procedures; members; acquisition candidates; financial condition; clients;
customers or other relationships of the Company or any of its affiliates
("Information") is confidential and is a unique and valuable asset of the
Company or any of its affiliates. The term “Information” shall not include
information which is or becomes available to the public other than as a result
of disclosure by the Executive in violation of this Agreement. Access to and
knowledge of certain of the Information is essential to the performance of the
Executive's duties under this Agreement. The Executive shall not during the
Period of Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except (1) as
may be required by law or by governmental authorities based on the advice of
counsel to the Executive; provided that the Company is immediately notified of
the existence, terms and circumstances surrounding such request and the
Executive exercises his reasonable best efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to the
Information , (2) in order for the Executive to obtain legal advice (provided
that in any such case the Executive shall take steps to ensure that such
Information, to the extent subject to legal privilege or other confidentiality
rights in the hands of the Company, continues to be legally privileged and/or
confidential), and (3) as necessary to enforce the rights of the Executive
 

--------------------------------------------------------------------------------


 
under this Agreement in arbitration or other legal proceedings to which the
Company is a party but, only to the extent, such information in the hands of the
Company is not protected by the attorney client, work product or other legal
privilege or immunity and the Executive exercises his reasonable best efforts to
obtain an order or other reasonable assurance that confidential treatment will
be accorded to the Information. Except as permitted in the immediately preceding
sentence, the Executive shall not make use of the Information for his own
purposes or for the benefit of any person or organization other than the Company
or any of its affiliates. The Executive shall also use his best efforts to
prevent the disclosure of this Information by others. All records, memoranda,
etc. containing Information relating to the business of the Company or its
affiliates, whether made by the Executive or otherwise coming into his
possession, are confidential and shall remain the property of the Company or its
affiliates.
 
(c) (i) During the Period of Employment and for an additional period of either
(A) a one year period following the termination of Executive’s employment after
the expiration of the original Period of Employment or (B) a two (2) year period
following the termination of Executive’s employment at an earlier time
(whichever applies being the "Restricted Period"), irrespective of the cause,
manner or time of any termination, the Executive shall not use his status with
the Company or any of its affiliates to obtain loans, goods or services from
another organization on terms that would not be available to him in the absence
of his relationship to the Company or any of its affiliates.


(ii) During the Restricted Period, the Executive shall not make any statements
or perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or any of its affiliates or in any
way injuring the interests of the Company or any of its affiliates and the
Company and its affiliates shall not make or authorize any person to make any
statement that would in any way injure the personal or business reputation or
interests of the Executive; provided however, that, subject to Section VI (b)
hereof, nothing herein shall preclude the Company and its affiliates or the
Executive from giving truthful testimony under oath in response to a subpoena or
other lawful process or truthful answers in response to questions from a
government investigation; provided, further, however, that nothing herein shall
prohibit the Company and its affiliates from disclosing the fact of any
termination of the Executive’s employment or, in the case of Termination for
Cause, the circumstances for such a termination. For purposes of this Section VI
(c) (ii), the term “Competitor” means any enterprise or business that is engaged
in, or has plans to engage in, at any time during the Restricted Period, any
activity that competes with the businesses conducted during or at the
termination of the Executive’s Period of Employment, or then proposed to be
conducted, by the Company and its affiliates in a manner that is or would be
material in relation to the businesses of the Company
 

--------------------------------------------------------------------------------


 
or the prospects for the businesses of the Company. During the Restricted
Period, the Executive, without prior express written approval by the Board,
shall not (A) engage in, or directly or indirectly (whether for compensation or
otherwise) manage, operate, or control, or join or participate in the
management, operation or control of a Competitor, in any capacity (whether as an
employee, officer, director, partner, consultant, agent, advisor, or otherwise)
or (B) develop, expand or promote, or assist in the development, expansion or
promotion of, any division of an enterprise or the business intended to become a
Competitor at any time after the end of the Restricted Period or (C) own or hold
a Proprietary Interest in, or directly furnish any capital to, any Competitor of
the Company. The Executive acknowledges that the Company's and its affiliates
businesses are conducted nationally and internationally and agrees that the
provisions in the foregoing sentence shall operate throughout the United States
and the world.


(iii) During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any members or the then current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operations of any business intended to
compete with the Company or any of its affiliates.


(iv) During the Restricted Period, the Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
the Company or any of its affiliates.
 
(v) For the purposes of this Agreement, Proprietary Interest means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided, that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest; the term subsidiary shall include without limitation all
subsidiaries of the Company and the term affiliates shall mean those
corporations or other business organizations controlled by the Company as well
as those corporations or other business organizations, regardless of whether the
Company controls such organizations, for which the Executive has had direct or
indirect supervisory authority and responsibility during his Period of
Employment (but shall in no event include the car rental, real estate or
hospitality and timeshare businesses of Cendant Corporation ).



--------------------------------------------------------------------------------


 
(d) The Executive hereby acknowledges that damages at law may be an insufficient
remedy to the Company if the Executive violates the terms of this Agreement and
that the Company shall be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section VI without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction shall be in addition to, and not in limitation of,
any other rights or remedies the Company may have. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section VI.


(e) The period of time during which the provisions of this Section VI shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company's application for injunctive relief.


(f) The Executive agrees that the restrictions contained in this Section VI are
an essential element of the compensation the Executive is granted hereunder and
but for the Executive's agreement to comply with such restrictions, the Company
would not have entered into this Agreement.


SECTION VII
INDEMNIFICATION


The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company's incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive.


SECTION VIII
CERTAIN TAXES


Anything in this Agreement or in any other plan, program or agreement to the
contrary notwithstanding and except as set forth below, in the event that (i)
the Executive becomes entitled to any benefits or payments under Section V
hereof and (ii) it shall be determined either initially or at any subsequent
time that any payment, benefit or distribution by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
VIII) (a “Payment”) would be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code
 

--------------------------------------------------------------------------------


 
of 1986, as amended, or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section VIII, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount”) that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount. All determinations required to be made under
this Section VIII, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by Deloitte & Touche LLP or such
other nationally recognized certified public accounting firm as may be
designated by the Company.


SECTION IX
MITIGATION


The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive's employment hereunder terminates.


SECTION X
WITHHOLDING TAXES


The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that shall be required pursuant to any law or governmental
regulation.



--------------------------------------------------------------------------------




SECTION XI
EFFECT OF PRIOR AGREEMENTS


This Agreement shall supersede any prior agreements between Cendant, the
Company, and the Executive, and any such prior agreement shall be deemed
terminated without any remaining obligations of either party thereunder.


SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets the term "the Company" shall mean the other corporation and this
Agreement shall continue in full force and effect. Further, the Company shall
have the right to assign (and the Executive hereby consents to the Company’s
assignment of) this Agreement to any corporation which is the direct or indirect
100% owned parent corporation of the Company.


SECTION XIII
MODIFICATION


This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.


SECTION XIV
GOVERNING LAW


This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state.


SECTION XV
ARBITRATION


(a) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VI for which the
 

--------------------------------------------------------------------------------


 
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.


(b) The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.


(c) Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys' fees
and ex-penses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.


(d) The parties agree that this Section XV has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XV shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
postarbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
 
(e) The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.



--------------------------------------------------------------------------------




SECTION XVI
SURVIVAL


Sections VI, VII, VIII, IX, X, XI, XII and XIII shall continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.


SECTION XVII
SEPARABILITY


All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such in-valid or unenforceable provision shall be
deemed modified so that it shall be enforced to the greatest extent permissible
under law, and to the extent that any court of competent juris-diction
determines any restriction herein to be unreasonable in any respect, such court
may limit this Agreement to render it reasonable in the light of the
circumstances in which it was entered into and specifically enforce this
Agreement as limited.


SECTION XVIII
REPRESENTATION OF THE EXECUTIVE


The Executive represents that, as of the date of the filing of the particular
financial statement or other public filing referred to below, he had no
knowledge of any accounting irregularity with respect to, or any material
misstatement or omission contained in, any financial statement or other public
filing made by any publicly-traded corporation on whose Board of Directors the
Executive served as of such date (each such corporation being referred to as a
“Public Corporation”).

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
CENDANT TRAVEL DISTRIBUTION SERVICES GROUP, INC.
 
 
/s/ Terence P. Conley
     
By: Terence P. Conley 
     
Title: Executive Vice President
   






 
JEFF CLARKE
 
 
/s/ Jeff Clarke
           

 
 

--------------------------------------------------------------------------------





 
I.     Schedule A (Vested Replacement Grant Expiration)
 

         
Percentage of $3 Million Grant
 
Expiration Date
 
53%
 
3/31/2014
 
34%
 
4/11/2015
 
13%
 
5/20/2015

 


II.     Schedule B (Unvested Replacement Option Grant)
 

 
Percentage of $2.1 Million Grant
 
Vesting Date
 
Expiration Date
 
36%
 
3/31/2007
 
3/31/2014
 
25%
 
4/11/2007
 
4/11/2015
 
20%
 
5/20/2007
 
5/20/2015
 
19%
 
5/20/2008
 
5/20/2015

 
 
III.     Schedule C (Unvested Replacement RSU Grant)
 

         
Percentage of $2.7 Million Grant
 
Vesting Date
 
15%
 
5/20/2006
 
9%
 
4/11/2007
 
15%
 
5/20/2007
 
61%
 
5/20/2008



 



